Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Abramonte on August 22, 2022.
The application has been amended as follows:
1. (Currently Amended) A system, comprising:
a frame having a center plane that vertically bisects the frame, a first wing and a
second wing, the first wing on a first side of the center plane, and the second wing on a second
side of the center plane, the second side across the center plane from the first side;
a first image sensor mounted to the first wing, the first image sensor having a first
field of view that extends along a first principal axis that intersects the center plane of the frame
at a first positive distance outward along the center plane in a first direction from the frame;
a second image sensor mounted to the second wing, the second image sensor
having a second field of view that extends along a second principal axis that intersects the center plane of the frame at a second positive distance outward along the center plane in the first direction from the frame; 
at least one processor, the at least one processor communicatively coupled to the
first image sensor and at least the second image sensor; and
at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor and which stores processor-executable instructions, the
processor-executable instructions when executed by the at least one processor, cause the at least one processor to:
extract at least one facial feature from the one or more images of at least a
portion of a human face captured by at least the first and the second image sensors; and
form a digital fingerprint based at least in part on the extracted at least one facial feature, the digital fingerprint which uniquely identifies the human face, and 
wherein the first distance at which the first principal axis intersects the center plane is equal to the second distance at which the first principal axis intersects the center plane, and
wherein, when a face is positioned at a point at which the first principal axis and
the second principal axis intersect the center plane, the first principal axis intersects a Sagittal
plane of the face at a non-zero acute angle and the second principal axis intersects the Sagittal
plane of the face at a non-zero acute angle.

2. (Original) The system of claim 1, further comprising: a third image sensor mounted to the frame, the third image sensor having a third field of view that extends along a third principal axis that extends along the center plane in the first direction. 

3. (Original) The system of claim 1, further comprising: a display screen mounted to the frame, the display screen having a display surface that is centered about the center plane and visible from a positive distance along the center plane in the first direction. 

4. (Original) The system of claim 1 wherein the frame includes a center portion that is perpendicular to the center plane and the first wing extends from a first edge of the center portion and the second wing extends from a second edge of the center portion. 

5. (Original) The system of claim 4, further comprising: a third image sensor mounted to the center portion of the frame, the third image sensor having a third field of view that extends along a third principal axis that extends along the center plane in the first direction from the frame; and 
a display screen mounted to the center portion of the frame, the display screen
having a display surface that is centered about the center plane and visible from a positive
distance along the center plane in the first direction.

6. (Previously Presented) The system of claim 16 wherein the first distance at which the first principal axis intersects the center plane is equal to the second distance at which the first principal axis intersects the center plane. 

7. (Previously Presented) The system of claim 1 wherein the first image sensor and the second imager sensor are laterally spaced from one another across the center plane by a distance sufficient to capture partially overlapping images of a face when the face is positioned at a point at which the first principal axis and the second principal axis intersect the center plane.

8. (Previously Presented) The system of claim 16 wherein, when a face is
positioned at a point at which the first principal axis and the second principal axis intersect the
center plane, the first principal axis intersects a Sagittal plane of the face at a non-zero acute
angle and the second principal axis intersects the Sagittal plane of the face at a non-zero acute
angle.

9. (Previously Presented) The system of claim 1, further comprising: a fourth image sensor mounted to the first wing of the frame, the fourth image sensor having a fourth field of view that extends along a fourth principal axis that intersects the center plane of the frame at a fourth positive distance outward along the center plane in the first direction from the frame; and
a fifth image sensor mounted to the second wing of the frame, the fifth image
sensor having a fifth field of view that extends along a fifth principal axis that intersects the
center plane of the frame at a fifth positive distance outward along the center plane in the first
direction from the frame.

10. (Original) The system of claim 9 wherein the fourth image sensor is
vertically aligned with the first image sensor and the fifth image sensor is vertically aligned with
the second image sensor.

11. (Original) The system of claim 10, further comprising: a sixth image sensor mounted to the frame, the sixth image sensor having a sixth field of view that extends along a sixth principal axis that extends that extends along the center plane in the first direction.

12. (Original) The system of claim 1, further comprising: at least one light source mounted to the frame and oriented to project light outwardly in the first direction from the frame.

13. (Original) The system of claim 12 wherein the at least one light source
comprises two or more lighting panels that positioned and oriented on the frame to provide a
balanced light field to a human face when the human face is positioned at a point at which the
first principal axis and the second principal axis intersect the center plane.

14. (Original) The system of claim 1 wherein the first image sensor is part of
a first camera, and the second image sensor is part of a second camera. 

15. (Previously Presented) A system, comprising:
a frame having a center plane that vertically bisects the frame, a first wing and a
second wing, the first wing on a first side of the center plane, and the second wing on a second
side of the center plane, the second side across the center plane from the first side;
a first image sensor mounted to the first wing, the first image sensor having a first
field of view that extends along a first principal axis that intersects the center plane of the frame
at a first positive distance outward along the center plane in a first direction from the frame;
a second image sensor mounted to the second wing, the second image sensor
having a second field of view that extends along a second principal axis that intersects the center plane of the frame at a second positive distance outward along the center plane in the first direction from the frame; 
at least one processor, the at least one processor communicatively coupled to the
first image sensor and at least the second image sensor; and 
at least one non-transitory processor-readable storage medium communicatively
coupled to the at least one processor and which stores processor-executable instructions, wherein the processor-executable instructions stored by the at least one non-transitory processor-readable storage medium, when executed by the at least one processor, cause the at least one processor to: 
extract at least one facial feature from the one or more images of at least a
portion of a human face captured by at least the first and the second image sensors; and
form a digital fingerprint based at least in part on the extracted at least one
facial feature, the digital fingerprint which uniquely identifies the human face.
16. (Previously Presented) A system, comprising:
a frame having a center plane that vertically bisects the frame, a first wing and a
second wing, the first wing on a first side of the center plane, and the second wing on a second
side of the center plane, the second side across the center plane from the first side;
a first image sensor mounted to the first wing, the first image sensor having a first
field of view that extends along a first principal axis that intersects the center plane of the frame
at a first positive distance outward along the center plane in a first direction from the frame;
a second image sensor mounted to the second wing, the second image sensor
having a second field of view that extends along a second principal axis that intersects the center plane of the frame at a second positive distance outward along the center plane in the first direction from the frame; 
at least one processor, the at least one processor communicatively coupled to the
first image sensor and at least the second image sensor; and 
at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor and which stores processor-executable instructions, wherein the processor-executable instructions stored by the at least one non-transitory processor-readable storage medium, when executed by the at least one processor, cause the at least one processor to: 
extract at least one facial feature from the one or more images of at least a portion of a human face captured by at least the first and the second image sensors; and
form a digital fingerprint based at least in part on the extracted at least one facial feature, the digital fingerprint which uniquely and anonymously identifies the human face.

17. (Original) The system of claim 15 wherein the processor-executable instructions stored by the at least one non-transitory processor-readable storage medium, when
executed by the at least one processor, cause the at least one processor to:
identify one or more points of interest in the one or more images of at least the
portion of the human face captured by the at least one image sensor, wherein the extraction of at least one facial feature is performed for each of the identified one or more points of interest.

18. (Original) The system of claim 15 wherein the processor-executable
instructions stored by the at least one non-transitory processor-readable storage medium, when
executed by the at least one processor, cause the at least one processor to: 
normalize out at least one of variations or changes that occur on scales larger than a scale of regions from which of a point of interest is identified.

19. (Original) The system of claim 15 wherein to normalize out at least one of
variations or changes, when executed by the at least one processor, the processor-executable
instructions cause the at least one processor to: 
normalize at least one of an absolute illumination, a blur, a scale, an angle of view, or distortion in the captured images of the face.

20. (Original) The system of claim 15 wherein at least the first and the second
image sensors capture multiple images at different respective focal planes while the human face
is inserted into the interior of the structure, and wherein the processor-executable instructions
stored by the at least one non-transitory processor-readable storage medium, when executed by the at least one processor, cause the at least one processor to: 
combine two or more of the captured multiple images captured at the different respective focal planes.

21. (Original) The system of claim 15 wherein the processor-executable
instructions stored by the at least one non-transitory processor-readable storage medium, when
executed by the at least one processor, cause the at least one processor to:
merge multiple images of a same area of a face or overlapping images that include
a same area of the face to form a single image from which points of interest are extracted.

22. (Original) The system of claim 21 wherein to merge multiple images of a
same area of the face or overlapping images that include a same area of the face, when executed by the at least one processor, the processor-executable instructions cause the at least one processor to: 
perform at least one of: a pixel-by-pixel average, a pixel-by-pixel median, or
weight each pixel by a distance from an edge of the field of view of the at least one image
sensor.

23. (Original) The system of claim 15 wherein the processor-executable
instructions stored by the at least one non-transitory processor-readable storage medium, when
executed by the at least one processor, cause the at least one processor to:
cause the digital fingerprint to be saved to a datastore as a reference digital fingerprint for later use in authentication.

24. (Original) The system of claim 15 wherein the processor-executable instructions stored by the at least one non-transitory processor-readable storage medium, when executed by the at least one processor, cause the at least one processor to: 
compare the digital fingerprint to a reference digital fingerprint; and produce a result of the comparison.

25. (Original) The system of claim 24 wherein the processor-executable instructions stored by the at least one non-transitory processor-readable storage medium, when executed by the at least one processor, cause the at least one processor to:
transmit a notification of the result of the comparison.

Allowable Subject Matter
Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “at least one non-transitory processor-readable storage medium communicatively coupled to the at least one processor and which stores processor-executable instructions, the processor-executable instructions when executed by the at least one processor, cause the at least one processor to:
extract at least one facial feature from the one or more images of at least a portion of a human face captured by at least the first and the second image sensors; and
form a digital fingerprint based at least in part on the extracted at least one facial feature, the digital fingerprint which uniquely identifies the human face, and 
wherein the first distance at which the first principal axis intersects the center plane is equal to the second distance at which the first principal axis intersects the center plane, and
wherein, when a face is positioned at a point at which the first principal axis and
the second principal axis intersect the center plane, the first principal axis intersects a Sagittal
plane of the face at a non-zero acute angle and the second principal axis intersects the Sagittal
plane of the face at a non-zero acute angle”, where the closest prior art is Mcguire et al (US 10,824,055 A1), Wechsler et al (US 8,194,938 B2) and Cowburn et al. (US 7,853,792 B2). 
However, above listed prior arts or the references listed in the IDS either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 15 and 16, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486